GojS'gbr, J. This was a petition for a writ of mandamus to compel appellees to remove an obstruction placed across a highway. A demurrer was sustained to the petition and it was dismissed. It is averred in the petition that some one had built a stake and rider fence across a public highway that had been opened and in use for more than twenty years, and that as petitioner was informed and believed, such fence had been placed there by the permission of appellees. Under such circumstances the relator had a remedy complete and effective either by virtue of Secs. 221 and 222, Chap. 38, where a fine of 8100 is provided and the nuisance shall be abated by the sheriff, or the ordinary penalty provided for obstructing highways to be found in road and bridge act. Corns., etc., v. The People, etc., 73 Ill. 203. The judgment of the Circuit Court will he affirmed. Judgment affirmed.